IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

SETH ROGERS,                                    )
                                                )
                  Plaintiff,                    )
                                                )
                          v.                    ) C.A. No. 2020-0969-PAF
                                                )
ITY LABS CORP., JOSÉ CONG,                      )
ROLAND HESS, E.ON SE, INNOGY                    )
SE, FUTURE ENERGY VENTURES                      )
MANAGEMENT GmbH (f/d/b/a                        )
INNOGY INNOVATION GmbH), and                    )
FEV US LLC (f/d/b/a INNOGY NEW                  )
VENTURES LLC),                                  )
                                                )
                  Defendants.                   )


                    ORDER ADDRESSING MOTIONS TO DISMSS

         WHEREAS: 1

         A.       Plaintiff Seth Rogers, a California resident, is the co-founder of iTy

Labs Corp. (“iTy” or the “Company”) and owns approximately 45% of the

Company’s shares. 2 Rogers was a member of the Company’s board of directors (the

“Board”) until his removal by stockholder written consent, effective as of March 20,

2017. 3


1
  Unless otherwise specified, the facts recited in this Order are drawn from the Verified
Complaint (the “Complaint” or “Compl.”) and documents integral thereto. Exhibits
attached to the Complaint will be cited as “Ex.”
2
    Compl. ¶ 1.
3
    Ex. E (second Whereas clause).
           B.    Defendant iTy is a Delaware corporation based in San Jose, California.4

iTy was formed as a California corporation in 2014 5 “to provide software as a service

to assist companies to better manage their workforce.” 6           The Company was

reincorporated in Delaware in 2015.7

           C.    Defendant José Cong co-founded iTy with Rogers. 8 Cong was iTy’s

chief executive and chief financial officer, owned shares in the Company, and served

on its Board during all relevant times. 9

           D.    Defendant FEV US LLC (“FEV US” or “Innogy NV”) is a Delaware

limited liability company based in California.10 FEV US previously conducted

business as RWE New Ventures LLC and, during the times relevant to this action,

as Innogy New Ventures LLC.11 FEV US owns 1,174,568 shares of iTy’s Series A

preferred stock.12




4
    Id. ¶ 2.
5
    Id. ¶ 13.
6
    Id. ¶ 14.
7
    Id. ¶ 16.
8
    Id. ¶ 3.
9
    Id.
10
     Id. ¶ 4.
11
     Id.
12
     Id. ¶¶ 49, 51.
                                             2
           E.    The remaining entity defendants reside in the ownership chain of FEV

US. Defendant Future Energy Ventures Management GmbH (“FEVMG”) is a

German corporation and the parent of FEV US. 13 Defendant Innogy SE, a German

corporation, is the parent of FEVMG, and defendant E.ON SE is the parent company

of Innogy SE. 14 Acting through FEVMG, Innogy SE used FEV US “to conduct

business on Innogy SE’s behalf in California” during all times relevant herein.15

E.ON SE, FEVMG, Innogy SE, and FEV US are together referred to as “Innogy.”

           F.    Defendant Roland Hess served on the iTy Board from March 20, 2017

until at least February 20, 2019.16 During this time, he was also an employee of

Innogy SE.17

           G.    When Rogers and Cong incorporated the company in Delaware in May

2015, Rogers assigned to iTy the intellectual property for Plause (the “IP”). 18 In

exchange for the IP, Rogers received 2,000,000 shares of iTy common stock

pursuant to a Common Stock Purchase Agreement (“CSPA”).19 iTy completed a

first round of financing in July and August 2015, which valued the Company at $8


13
     Id. ¶ 6.
14
     Id. ¶ 5.
15
     Id. ¶ 7.
16
     Id. ¶ 8.
17
     Id.
18
     Id. ¶¶ 16–18.
19
     Id. ¶ 18; Ex. B.
                                            3
million. 20 Cong also invested. 21 Despite these and subsequent cash infusions, iTy

faced a “funding crisis”22 and “no imminent business.” 23

           H.    “In or about early October 2016, and by no later than October 11,

2016,” Rogers and Cong “reached an oral agreement to dissolve and wind up the

Company” (the “Oral Agreement”).24 Rogers agreed to “step away from his full-

time involvement with the Company and instead manage and assist the Company’s

employees in their transition to new employment.” 25 Cong, in turn, agreed to

“proceed with the wind up and orderly dissolution of iTy with the assistance of the

Company’s corporate counsel” and to “keep iTy operational for a couple of weeks

for the sole purpose of allowing the last of iTy’s employees to off-board.” 26

           I.    While Rogers “immediately reduced his day-to-day involvement with

the business,” the Oral Agreement did not require him to resign from the Board.27

In an October 11, 2016 email to Damien Weiss, the Company’s outside counsel at

Wilson Sonsini Goodrich & Rosati (“WSGR”), Rogers requested to be included in



20
     Compl. ¶ 20.
21
     Id.
22
     Id. ¶ 28.
23
     Id. ¶ 28.
24
     Id. ¶ 29.
25
     Id. ¶ 30.
26
     Id. ¶ 31.
27
     Id. ¶ 32; see id. ¶ 30.
                                           4
“any discussions of company business while I’m on the board.” 28 Because Cong

had “revoked Rogers’ access to the Company email and Google apps,” 29 Rogers

asked Weiss to use Rogers’s personal email address for future communications.30

Rogers maintains that he received no news about “iTy’s business, or the wind-up

and dissolution process” from Cong, iTy, or WSGR in the following weeks. 31

           J.   Cong, meanwhile, sought funding to keep iTy operational. On October

6, 2016, Cong emailed Florian Kolb, a contact at Innogy, to solicit interest in

investing in iTy. 32 On October 12, 2016, Kolb responded “with an idea I would like

to discuss with you, Talal and [Hess] that could lead to what you are looking for.”33

In an October 16, 2016 email, Kolb elaborated that Innogy was open to investing in

iTy to support an effort by Hess “to spin-off his activities into a new venture” if “we

can demonstrate a strategic bridge and combination between what you guys [at iTy]

are doing and what [Hess] is up to.”34 Both Cong and Hess reacted positively to the

idea; on November 7, 2016, Kolb proposed a dinner “to talk deal.” 35



28
     Ex. D.
29
     Compl. ¶ 39.
30
     Ex. D.
31
     Compl. ¶ 34.
32
     Ex. H.
33
     Id.
34
     Id.
35
     Id.
                                          5
          K.     In November 2016, Rogers learned at a social gathering that, “with the

assistance of WSGR,” Cong “was covertly continuing to operate the business of iTy,

while simultaneously excluding Rogers from all of the Company’s dealings,

communications, and decisions.”36 Among other “clandestine” activities, Cong had

refrained from “lay[ing] off all iTy employees,” hired a new sales manager, and was

soliciting bids from potential investors for a new round of financing.37

          L.     On January 30, 2017, stockholders purportedly holding a majority of

iTy’s voting power executed a written consent removing Rogers from the Board. 38

          M.     On February 17, 2017, Rogers filed his original California Complaint

against iTy, Cong, and “Does 1-25” in the Superior Court of California, Santa

Clara.39




36
     Compl. ¶ 36.
37
     Id. ¶ 37.
38
     Id. ¶ 41; Ex. E (first Whereas clause).
39
   Ex. 1 to FEV US’s Opening Br. The complaint asserted claims against Cong for (1)
fraud/intentional misrepresentation; (2) concealment; (3) negligent misrepresentation; (4)
breach of fiduciary duty; (5) breach of contract; and (6) unjust enrichment. The complaint
also sought a declaratory judgment that (7) (a) Rogers remains a Board member; (b)
Rogers’s stock continues to vest under the CSPA; (c) iTy’s option to repurchase Rogers’s
shares has not been triggered; and (d) iTy is prohibited from prepaying certain promissory
notes. The Complaint also sought (8) to enforce stockholder information rights under the
California Corporations Code and (9) injunctive relief against all Defendants. Id.
                                               6
          N.     On March 19, 2017, iTy exercised an option under the CSPA to

repurchase from Rogers the unvested shares of the Company’s common stock.40

Rogers alleges that the share repurchase violated the terms of the CSPA.41

          O.     On March 20, 2017, the Board, then consisting of Cong alone, executed

a series of resolutions (the “March Resolutions”).            The March Resolutions

contemplated a sale of iTy stock to Innogy. Among other things, the March

Resolutions authorized additional shares of common stock and preferred stock, the

latter to be designated as “Series A Preferred Stock.”42 In one of the resolutions,

Cong, as the sole director, expanded the Board to a three-director board, with one

directorship to be “designated by Innogy.” 43 Thereafter, for purposes of the claims

asserted in this action, the board consisted of Cong, who also served as the

Company’s CEO, and Hess, as Innogy NV’s designee, from March 2017 through at

least February 2019.44 The third directorship was never filled. 45

          P.     On the same day that Cong executed the March Resolutions, iTy

entered into an agreement to issue and sell to Innogy NV 625,000 shares of Series


40
     Compl. ¶ 44.
41
     Id. ¶¶ 45–46.
42
     Ex. E.
43
     Compl. ¶ 50; Ex. E.
44
  Compl. ¶ 50. Rogers alleges that, as of the filing of his complaint in this court, Cong
“serv[ed] as the sole member of ITy’s Board.” Compl. ¶¶ 113, 153, 171.
45
     Id. ¶ 50.
                                            7
A preferred stock.46 On September 21, 2017, Innogy NV purchased an additional

549,568 shares of Series A Preferred Stock. 47 Since September 2017, Innogy NV

and Cong have been “the majority stockholders of iTy’s Series A preferred stock

and iTy’s common stock.” 48

          Q.     In May 2018, iTy entered the European market in collaboration with

Innogy.49 Rogers alleges that the collaboration gave Innogy SE access to Plause and

leveraged the collaboration to build software that “relies on the same technology

developed by Rogers that forms the core of iTy’s intellectual property.” 50

          R.     On June 11, 2018, Cong, in his capacity as iTy’s CEO, executed on

behalf of iTy a contract with Pacific Gas & Electric Company (“PG&E”) “to prepare,

diagnose, pilot, implement, stabilize and build the ability for PG&E to self-perform

significant improvements in Health & Safety and Operational Efficiencies.”51

Unable to perform the contract on its own, iTy “engaged Innogy to service the PG&E

Contract with the use of iTy’s Plause software.”52 iTy’s contract with Innogy




46
     Id. ¶ 49.
47
     Id. ¶ 51.
48
     Id. ¶ 52.
49
     Id. ¶ 55.
50
     Id. ¶ 59.
51
     Ex. I.
52
     Compl. ¶ 70.
                                           8
required the Company to “compensate Innogy on a quarterly basis—regardless of

whether iTy received payment from PG&E.” 53

           S.    Cong executed the contract three days after the California Department

of Forestry and Fire Protection released a report finding that PG&E equipment was

the root cause of 12 fires that had torn through Northern California in October

2017. 54 The report culminated in what Rogers alleges were foreseeable results:

PG&E later filed for bankruptcy and never paid iTy for its work. 55 iTy then found

itself owing Innogy approximately $700,000 for its contractor services. 56

           T.    The failure of the PG&E contract brought iTy to the brink of

insolvency. On December 4, 2018, the Board met to discuss the Company’s cash

position and potential dissolution, noting a lack of “significant customer traction”

and “declining support within Innogy to expand its relationship with the

Company.”57 In the event of iTy’s dissolution, Innogy would be “likely to receive

all of iTy’s assets” as iTy’s largest creditor. 58




53
     Id.
54
     Id. ¶ 67.
55
     Id. ¶ 71.
56
     Id.
57
     Ex. L.
58
     Compl. ¶ 151.
                                             9
           U.    Rogers’s original California complaint contained nine counts, including

a claim asserting fraud against Cong and to inspect books and records of iTy under

California law. 59 iTy and Cong moved to stay the action, arguing that the forum

selection clause in iTy’s certificate of incorporation required the claims to be brought

in Delaware.60 Rogers opposed the motion on grounds that the forum selection

provision in the CSPA required the claims to be litigated in California.61 On July 7,

2017, the California trial court held that the forum selection clause in the CSPA

covered two of Rogers’s claims, but that the remaining claims were subject to the

Delaware forum selection clause in the Company’s certificate. Thus, the California

trial court stayed the California action to permit Rogers to assert his remaining

claims in Delaware.62 Rogers appealed that decision, and on February 14, 2019,

California’s Sixth District Court of Appeal held that the forum selection provision

in the CSPA covered not only the two claims that the trial court identified, but also

a breach of fiduciary duty claim against Cong. The appeals court reversed the stay

and remanded the case to the trial court to decide, in light of the appeals court’s

ruling, (1) whether the forum selection clause in the certificate should be enforced




59
     Ex. 1 to FEV US’s Opening Br ¶¶ 23-27, 63-67.
60
     Compl. ¶ 102.
61
     Id.
62
     Id. ¶ 103; Ex. P at 10.
                                            10
as to the remaining six causes of action and (2) if so, whether the California action

should be stayed.63

         V.        On July 11, 2019, Rogers filed an amendment to his complaint in the

California action, naming Hess, Innogy SE, and Innogy NV (aka FEV US),

previously designated as “Does,” as defendants.64 On August 2, 2019, Rogers filed

a First Amended and Supplemental Complaint in the California action (the

“California Amended Complaint”). 65 The California Amended Complaint added

four causes of action to the original California complaint and specified claims

asserted against Hess, Innogy SE, and Innogy NV. 66

         W.        On September 9, 2019, iTy, Cong, and Hess moved to stay the

California action pursuant to the forum selection clause in iTy’s certificate. Innogy

SE and Innogy NV also moved for a stay and for dismissal of certain claims on the

same grounds.67 On November 15, 2019, the California trial court concluded that

seven claims in the California Amended Complaint were subject to the Delaware



63
     Compl. ¶ 104; Ex. P at 24–25.
64
     Ex. A to Pl.’s Ans. Br.
65
     Ex. Q.
66
  Id. The California Amended Complaint also asserted claims against Cong, Innogy NV
and Innogy SE as majority shareholders of iTy for (1) breach of fiduciary duty as majority
shareholders and (2) violations of Section 17200 of the California Business Professions
Code § 17200, and against Cong and Hess as iTy directors for (3) breach of fiduciary duty
and (4) violations of Section 17200.
67
     Ex. R at 6.
                                             11
forum selection provision. 68 The court granted the motion to stay solely as to those

claims, denied the motion to dismiss, and lifted the stay of discovery.69

          X.      On November 12, 2020, Rogers filed his Complaint in this court.70

FEV US and Hess moved to dismiss the Complaint on December 10, 2020 and

January 15, 2021, respectively.71

          Y.      On or around November 2, 2021, Rogers moved to file a third amended

complaint in the California action (the “California TAC”).72 The California TAC

sought to expand the factual allegations in that action and to allege a new claim

against FEV US and Innogy SE for aiding and abetting Cong’s breaches of fiduciary

duty. On December 27, 2021 (three weeks after oral argument on the present

motions), the California court entered an order that, among other things, granted

Rogers’s motion to amend the complaint to add a claim against FEV US for aiding

and abetting Cong’s alleged breaches of fiduciary duty. 73 In granting leave to


68
     Id. at 14.
69
     Id. at 16–17.
70
     Dkt. 1.
71
   Dkt. 11, 28. The Company and Cong filed an Answer and Affirmative Defenses. Dkt.
27. E.On SE, FEVMG, and Innogy SE (together, the “International Defendants”) moved
to dismiss on March 1, March 10, and March 17, 2021, respectively, pursuant to Court of
Chancery Rules 12(b)(2) and (6). Dkt. 33, 34, 37. On July 6, 2021, the court granted the
International Defendants’ motion to stay jurisdictional discovery and briefing on the
International Defendants’ motions to dismiss. Dkt. 42–43, 47.
72
     See Ex. 1 to Dkt. 60 at 18–19. The California TAC is not in the record in this action.
73
     Ex. 1 to Dkt. 60.
                                              12
amend, the court held that the aiding and abetting claim was not time-barred and,

instead, related back to at least Rogers’s July 2019 amendment to the complaint,

which added FEV US and Innogy SE as named defendants.74 The court reasoned

that “FEV [US] has been on notice of Plaintiff’s general theory that FEV [US] was

working with Mr. Cong to injure Plaintiff—both before 2017 and after 2017—in

these ways since it became a defendant to this action.” 75 FEV US submitted a post-

hearing letter to this court arguing that the California court’s December 27, 2021

order has “no relevance” to FEV US’s motion to dismiss pending before this court.76

          Z.      The Delaware Complaint contains nine counts. Count I is a fraud claim

against Cong. Count II is an aiding and abetting fraud claim against Hess and

Innogy. Count III is a negligent representation claim against Cong. Count IV is a

breach of contract claim against Cong. Count V is a breach of fiduciary duty claim

against Cong and Hess. Cong VI alleges Innogy aided and abetted breaches by Cong

and Hess of their fiduciary duties. Count VII is an unjust enrichment claim against

all Defendants. Count VIII alleges that Cong and Hess violated California’s Unfair

Competition Law. Count IX alleges civil conspiracy against all Defendants. Counts

V and VI arise under Delaware law; all other claims arise under California law.



74
     See id. at 15 & n.8.
75
     Id. at 17.
76
     Dkt. 61.
                                            13
         AA. FEV US and Hess have moved to dismiss all of the claims against them

pursuant to Court of Chancery Rule 12(b)(6). FEV US argues that all of the claims

against it must be dismissed because they are time-barred; Hess argues that Count

IX must be dismissed against him for that reason as well.77 In addition, FEV US

argues that Counts II, VII, and IX must be dismissed on the merits. Hess argues that

all claims against him must also be dismissed on the merits.

         NOW, THEREFORE, the court having considered the parties’ submissions,

IT IS HEREBY ORDERED, this 31st day of March, 2022, as follows:

         1.     On a motion to dismiss for failure to state a claim under Court of

Chancery Rule 12(b)(6), (a) all well-pleaded factual allegations are accepted as true;

(b) even vague allegations are well-pleaded if they give the opposing party notice of

the claim; and (c) the court must draw all reasonable inferences in favor of the non-

moving party. Savor, Inc. v. FMR Corp., 812 A.2d 894, 896-97 (Del. 2002).

“[D]ismissal is inappropriate unless the plaintiff would not be entitled to recover

under any reasonably conceivable set of circumstances susceptible to proof.” Id.

(internal quotations omitted).




77
     Hess has not sought to dismiss any other counts as time barred.
                                              14
          A.      Application of the Delaware Savings Statute

          2.      Under 10 Del. C. § 8121, a claim arising outside of Delaware is time-

barred at the earlier of (i) the expiration of the claim under Delaware law or (ii) the

law of the state where the cause of action arose. Here, Counts II, VII, and IX arise

under California law; Count VI, which alleges FEV US aided and abetted Cong and

Hess’s breaches of fiduciary duty, arises under Delaware law. Neither FEV US nor

Hess argues that the applicable statute of limitations for the claims asserted under

California law is shorter than that under Delaware law.            Thus, the statute of

limitations/laches analysis turns on the applicable limitations periods under

Delaware law.78

          3.      The parties do not dispute that the applicable analogous statute of

limitations for each of the claims at issue on this motion is three years. FEV US

asserts that the “face of the Complaint makes clear that Rogers was actually aware

of the alleged wrongdoing in November of 2016,” 79 when he learned Cong had

decided to keep iTy operational, and certainly by the time Rogers filed his original

California complaint on February 17, 2017.80 Thus, according to FEV US, the



78
   See generally Kraft v. Wisdomtree Inv., Inc., 145 A.3d 969, 983 (Del. Ch. 2016)
(providing the applicable framework in this court for determining whether claims are time-
barred).
79
     FEV US’s Opening Br. 12.
80
     Id. at 13.
                                            15
relevant statute of limitations expired, at the latest, on February 17, 2020—

approximately nine months before Plaintiff filed his Delaware Complaint on

November 12, 2020.

      4.     Plaintiff argues that his claims were tolled under Delaware’s Savings

Statute while he pursued his claims in California court. The Savings Statute, 10 Del.

C. § 8118(a), “provides exceptions to the applicable statute of limitations in certain

instances where the plaintiff has filed a timely lawsuit, but is procedurally barred

from obtaining a resolution on the merits.” Reid v. Spazio, 970 A.2d 176, 180 (Del.

2009). Section 8118(a) states:

      If in any action duly commenced within the time limited therefor in this
      chapter, [1] the writ fails of a sufficient service or [2] return by any
      unavoidable accident, or [3] by any default or neglect of the officer to
      whom it is committed; or [4] if the writ is abated, or the action otherwise
      avoided or defeated by the death of any party thereto, or for any matter
      of form; or [5] if after a verdict for the plaintiff, the judgment shall not
      be given for the plaintiff because of some error appearing on the face
      of the record which vitiates the proceedings; or [6] if a judgment for the
      plaintiff is reversed on appeal or a writ of error; a new action may be
      commenced, for the same cause of action, at any time within one year
      after the abatement or other determination of the original action, or after
      the reversal of the judgment therein.

      5.     Section 8118(a) “is designed to allow a plaintiff . . . one year to file a

second cause of action following a final judgment adverse to his position if such

judgment was not upon the merits of the cause of action.” Id. at 181 (quoting Gosnell

v. Whetsel, 198 A.2d 924, 926 (Del. 1964)). One purpose of the statute is to avoid

the waste and inefficiency of pursuing separate, concurrent lawsuits in two
                                          16
jurisdictions at the same time. Id. at 181–82. Another purpose is “to mitigate against

the harshness of the defense of statute of limitations where through no fault of his

own a party finds his cause of action technically barred by lapse of time because a

careless oversight of counsel would otherwise cause the party to be denied his day

in Court.” Moyer v. Markel, 1989 WL 147472, at *2 (Del. Super. Ct. Oct. 30, 1989).

The statute is therefore to be liberally construed “by giving due consideration to

notions of equity.” Reid, 970 A.2d at 181.

      6.     “The Delaware savings statute is only triggered when the original

action is abated.” Parker v. Gadow, 2005 WL 1952938, at *1 (Del. Super. Ct. Aug.

5, 2005), aff’d, 893 A.2d 964 (Del. 2006). “‘[A]t common law, an abatement was

an overthrow of a suit, the equivalent of a dismissal’” and “‘in equity . . . an

interruption or suspension of a suit, the equivalent of a stay of proceedings.’”

Graleski v. ILC Dover, 26 A.3d 213 (Del. 2011) (TABLE) (quoting Baer v.

Fahnestock & Co., 565 F.2d 261, 263 (3d Cir. 1977)). Thus, “the question becomes

whether [Rogers’s claims were] dismissed or stayed ‘for any matter of form,’ so as

to entitle him to an extra year to re-file that petition.” Id.

      7.     The California Court granted a partial stay on July 7, 2017, concluding

that two of Rogers’s claims were outside the Company’s exclusive forum provision

in the iTy certificate and could proceed in California. In affirming in part and

reversing in part on February 14, 2019, the appeals court determined that a third

                                            17
claim could proceed in Delaware and directed the trial court to determine whether,

in light of the appeals court’s decision, any of Rogers’s other claims should proceed

in California or Delaware.

      8.     Rogers then amended his California complaint to add FEV US, Innogy

SE, and Hess as named defendants, and shortly thereafter asserted specific claims

against them in the California Amended Complaint. The California trial court then

followed the appeals court’s remand order and determined which claims could

proceed in California and which claims should proceed in Delaware. That decision

is embodied in the California trial court’s November 15, 2019 order, which granted

the motion to stay the seven claims in the California Amended Complaint that were

subject to the Delaware forum selection provision.81 None of the parties in the

California action appealed that decision. Thus, the California action was abated no

earlier than November 15, 2019. Rogers filed his Delaware Complaint on November

12, 2020, which fell within the one-year grace period.

      9.     The Defendants do not argue that the Delaware Complaint was

untimely for purposes of applying the Savings Statute. Instead, they contend that



81
   The California trial court did not dismiss the claims that were subject to the Delaware
forum selection clause in the certificate, noting that the California Supreme Court has
“‘consistently held that except in extraordinary cases a trial court has no discretion to
dismiss an action brought by a California resident on grounds of forum non conveniens,’
and should instead stay the action.” Ex. R at 16-17 (quoting Archibald v. Cinerama Hotels
15 Cal. 3d 853, 857-58 (Cal. 1976)).
                                           18
the claims asserted against them in the Delaware Complaint do not fall within the

scope of what Section 8118(a) permits. Specifically, Defendants argue that Counts

II, VI, VII, and IX in the Delaware Complaint do not constitute “the same cause of

action.” 10 Del. C. § 8118(a).

      10.     The Savings Statute “does not apply if the parties in the new action

are not the same as the ones in the prior action, if the new action is brought against

a different defendant than was the first one, or an attempt is made to add defendants

not sued in the original action.” Skye Mineral Inv’rs, LLC v. DXS Capital (U.S.)

Ltd., 2021 WL 3184591, at *9 (Del. Ch. July 28, 2021) (quoting 51 Am. Jur. 2d

Limitation of Actions § 256 (Nov. 2019)). The Savings Statute “applies principally

to a suit that is already commenced against the same defendant but which fails to

reach a final effective judgment on the merits because of one of the reasons

enumerated in the statute.” Vari v. Food Fair Stores, New Castle, Inc., 199 A.2d

116, 119 (Del. Super. Ct.), aff’d, 205 A.2d 529 (Del. 1964).

      11.    Defendants argue that the Savings Statute cannot apply because none

of the claims asserted against FEV US and Hess in the Delaware Complaint were

asserted against them in the California action. Thus, these claims were not stayed




                                         19
by the California court and, thus, the argument goes, were not saved under the

Savings Statute because they are not the same cause of action. 82

       12.    The parties did not address controlling authority on this issue. Former

Chief Justice Strine, as Vice Chancellor, directly confronted the question of what

constitutes the “same cause of action” under the Savings Statute in Shandler v. DLJ

Merchant Banking, Inc., 2010 WL 2929654, at *19 (Del. Ch. July 26, 2010); see id.

at *18 (observing that the parties in that case “were unable to find any case law

shedding light on what the General Assembly meant by the term ‘cause of action’ in

that statute”).

       13.    In a careful analysis, then-Vice Chancellor Strine held that the Savings

Statute operates to salvage any claim filed within the savings period that “arose out

of the conduct, transaction or occurrence in the original pleading.” Id. at *19

(internal quotations omitted). The test is the same as that employed by the court

when granting a party leave to amend a complaint under Rule 15(c)(2). Id. Under

the Rule 15(c)(2) analysis, Delaware courts “focus[] upon whether the amended

claim arose out of the specific conduct of the Defendant alleged in the original

complaint.” Bailey v. Brown, 1999 WL 167785, at *6 (Del. Super. Ct. Mar. 10,

1999) (emphasis omitted); see, e.g., Agspring Holdco, LLC v. NGP X US Hldgs.,


82
  See FEV US’s Reply Br. 7 (“[N]one of the claims stayed so that they could be filed in
Delaware were asserted against FEV” (formatting omitted)); Hess’s Rep. Br. 21 (“[T]he
California Action did not include a civil conspiracy claim against Hess.”).
                                          20
L.P., 2020 WL 4355555, at *11 (Del. Ch. July 30, 2020) (holding that “[t]he same

transaction and conduct underlying the fraud in both the Original Complaint and the

current Complaint also underlies the other three claims asserted against [the

defendant] in the Complaint, i.e., the two claims based on secondary theories of fraud

(aiding and abetting and conspiracy) as well as the claim for breach of fiduciary

duty); Shandler, 2010 WL 2929654, at *19 (Del. Ch. July 26, 2010) (holding that

aiding and abetting breach of fiduciary claim against bank that had submitted

fairness opinion to board of directors was not-time barred because “KeyBanc’s

conduct in the same Transaction supports an additional legal theory as to why any

harm suffered by [plaintiff] in that Transaction should be remedied by KeyBanc”);

but see Cent. Mortg. Co. v. Morgan Stanley Mortg. Cap. Hldgs. LLC, 2012 WL

3201139, at *18 (Del. Ch. Aug. 7, 2012) (holding that “separate independent

violation of the same contract provision does not ‘arise’ out of the same conduct,

transaction or occurrence as did the first, unrelated violation”).      “The crucial

consideration is whether a defendant had notice from the original pleadings that the

plaintiff’s new claim might be asserted against him.” Telxon Corp. v. Bogomolny,

792 A.2d 964, 972 (Del. Ch. 2001).

      14.    The California Amended Complaint alleges Cong and Rogers reached

an oral agreement to dissolve and wind up the Company in October 2016, but that

Cong secretly sought to continue operating the Company by “soliciting bids for a

                                         21
new round of investors,” “entering into terms [sic] sheets with investors,” “revoking

Rogers’s access to company information,” “orchestrating Rogers’s removal from the

Board,” undertaking a “series of resolutions . . . to cement Rogers’ isolation from

iTy and put himself and INNOGY in total control of the company,” and “authorizing

a ‘management rights letter’ with [FEV US] in connection with the sale and issuance

of shares.”83 After Innogy acquired its shares in March 2017 and designated Hess

as a director, “Hess and Cong, as the only members of the Board of iTy, have steered

iTy to act in Innogy NV’s and/or Innogy SE’s interests.”84 In May of 2018,

“unbeknownst to Rogers, Cong and Hess created a European subsidiary for Plause,

Plause EU,”85 and Innogy is currently developing a project based on the “same

technology developed by Rogers and formed the core IP for iTy.” 86 iTy, with Cong

and Hess as the sole directors, caused the Company to enter into a contract with

Innogy to service a contract with PG&E, as a result of which “iTy was obligated to




83
     California Amended Compl. ¶¶ 23-33.
84
     Id. ¶ 35.
85
     Id. ¶¶ 39–40.
86
     Id. ¶ 65.
                                           22
pay over $700,000.00 to Innogy despite it being one of iTy’s main customers,”87

leaving iTy “headed for insolvency.”88

          15.    Based upon the standard articulated in Shandler, the claims asserted

against FEV and Hess in Counts II, VI, VII, and IX arose out of the same conduct,

transaction, or occurrence as the claims in the California Amended Complaint. As

in Shandler, the claims for aiding and abetting fraud and breach of fiduciary duty

are secondary theories of liability arising from a direct claim asserted in the other

action to which FEV US and Hess were parties. The Delaware Complaint bolsters

those allegations with the October 2016 email exchange between Cong and Innogy,

discussing Hess’s effort to “spin-off his activities into a new venture” if they could

“demonstrate a strategic bridge and combination” between iTy and what Hess was

doing at Innogy.89

          16.    Notably, in its decision granting Rogers’s motion for leave to amend to

assert a claim against FEV US for aiding and abetting Cong’s alleged breaches of

fiduciary duty, the California Court rejected FEV US’s argument that it did not relate

back to the earlier complaint:


87
  Id. ¶ 58. Plaintiff’s claims relating to Hess’s execution of a power of attorney to permit
Innogy employees to create a European subsidiary for Plause and the entry into the PG&E
contract concern conduct that occurred within the analogous three-year statute of
limitations and are not time-barred.
88
     Id. ¶ 56.
89
     Ex. H.
                                            23
         FEV has been on notice of Plaintiff’s general theory that FEV was
         working with Mr. Cong to injure Plaintiff—both before 2017 and after
         2017—in these ways since it became a defendant to this action . . . . .
         [W]hile the proposed [Third Amended Complaint] alleges new
         evidentiary details concerning FEV’s involvement in the injury to
         Plaintiff and asserts a new legal theory of recovery against it, the
         amendment does not seek to recover against FEV upon a new set of
         facts entirely unrelated to those asserted in earlier pleadings . . . . The
         Court disagrees with FEV that Plaintiff has added in the [proposed
         Third Amended Complaint] a completely-new theory of liability that is
         wholly unrelated to Plaintiff’s previous theory of liability.90

         17.    In my view, the California court’s analysis is consistent with the

Shandler framework and I find it persuasive. It is also faithful to the Supreme

Court’s admonition that in construing the Savings Statute, the court should give “due

consideration to notions of equity.” Reid, 970 A.2d at 181. Deciding these cases on

the merits would also be consistent with the statute’s “public policy preference for

deciding cases on their merits.” Id.

         18.    To be sure, this decision merely denies the motion to dismiss on

grounds of laches and is not intended to address the merits of the claims. As

explained below, I defer further consideration of the merits for another day.




90
     Ex. 1 to Dkt. 60 at 17 (internal quotations omitted).
                                               24
      B.     The Court Exercises its Inherent Discretion to Stay the Remainder
             of this Action and to Defer Consideration of the Remainder of the
             Motions to Dismiss.

      19.    Having delved into the procedural history of this case that originated in

California more than five years ago and developed an understanding of the current

posture of that action, I have concluded that a stay of this action is warranted. It is

well established that trial courts have broad discretion in managing their

dockets.    See Goode v. Bayhealth Med. Ctr., Inc., 931 A.2d 437 (Del.

2017) (TABLE) (“A trial judge has broad discretion to control scheduling and the

court’s docket.”). “The Court of Chancery possesses the inherent power to manage

its docket, including the discretion to stay a case pending the resolution of another

case on the basis of ‘comity, efficiency, or common sense.’” Cummings v. Estate of

Lewis, 2013 WL 99417, at *10 (Del. Ch. Mar. 14, 2013) (quoting SRG Global, Inc.

v. Robert Fam. Hldgs., Inc., 2010 WL 4880654, at *10 (Del. Ch. Nov. 30, 2010));

accord Paolino v. Mace Security Int’l, Inc., 985 A.2d 392, 397 (Del. Ch. 2009).

Each of those factors counsel in favor of a stay of this action.

      20.    Both this case and the California action involve claims arising from the

same conduct. The California courts have lived with the claims arising from this

dispute since 2017. There has been extensive motion practice already as to venue




                                          25
and amendment of the pleadings in that action.91 In the November 15, 2019 order,

the court directed the parties to enter a schedule on the “defendants’ anticipated

demurrers” to the complaint. 92 In its December 27, 2021 order, the California court

addressed a motion to amend and a motion to compel discovery.93 By contrast, this

action is only at the pleadings stage.

         21.    Principles of comity dictate that, “where possible, [the court should]

avoid[] situations where two courts of competent jurisdiction end up aligned on a

collision course, which could result in conflicting judgments.” Rosen v. Wind River

Sys., Inc., 2009 WL 1856460, at *7 (Del. Ch. June 26, 2009). Litigating the issues

in these two actions simultaneously on opposite coasts is antithetical to that principle

and risks inconsistent rulings. It would also be inefficient for the parties and the

courts in both jurisdictions to devote resources simultaneously to litigate these

claims in a dispute arising from the same conduct. Notably, seven of the nine counts

of the Delaware Complaint are governed by California law. The two Delaware law

claims for breach of fiduciary duty and aiding and abetting those breaches of duty

do not present novel issues which warrant this court to move forward at this time.

Cf. Ryan v. Gifford, 918 A.2d 341, 350 (Del. Ch. 2007) (denying a McWane-based



91
     See Exs. P, R; Ex. 1 to Dkt. 60 (adjudicating venue motions).
92
     Ex. R at 17.
93
     Ex. 1 to Dkt. 60.
                                              26
stay where Delaware had an overwhelming interest in resolving questions of first

impression involving option backdating); In re Lordstown Motors Corp. S’holder

Litig., 2022 WL 678597, at *3 (Del. Ch. Mar. 7, 2022) (denying motion to stay

litigation involving important questions of Delaware law in the context of de-SPAC

transactions).

      22.    Common sense dictates that only one action should move forward.

Given the advanced stage of the five-year-old California action, the California

courts’ familiarity with the issues, and the absence of any novel issues of Delaware

law that warrant this court moving forward at this time, it makes sense that the

California action proceed ahead of this case. I am mindful that Plaintiff chose

California as his preferred venue. The Defendants successfully obtained a stay as to

claims that the California courts determined are subject to the Company’s forum

selection provision in the certificate. As a stockholder in a Delaware corporation,

Rogers “assent[ed] to be bound” by the forum selection clause when he acquired the

Company’s stock. Boilermakers Loc. 154 Ret. Fund v. Chevron Corp., 73 A.3d 934,

940 (Del. Ch. 2013). Nevertheless, staying this later-filed action as a discretionary

act of docket management does no harm to the well-established notion that, all else

equal, “the Court has to respect the forum that the plaintiff has chosen to bring their

suit.” Fisher v. Gov’t Emps. Ins. Co., 1999 WL 1427809, at *2 (Del. Super. Ct. Dec.

10, 1999). Accordingly, I am exercising my inherent discretionary authority to stay

                                          27
this action. Therefore, I defer decision on the motions to dismiss on the merits

pending resolution of the claims in the California action.



                                              /s/ Paul A. Fioravanti, Jr.
                                              Vice Chancellor




                                         28